number release date id office uilc cca_2010092114352937 ---------- from ------------------- sent tuesday date pm to ------------------------ cc ----------- subject re follow up questions answers in blue _____________________________________________ from sent to subject ---------------------------- tuesday date pm --------------------- follow up questions hi ---- i have a few follow up questions on the selection of tmp issue we spoke about recently all references below are to sec_301_6231_a_7_-1 if a partnership attempted to designate a limited_partner as the tmp then the partnership has not designated a tax_matters_partner under m i right correct if the sole general_partner dissolved at the close of the last taxable_period at issue is the analysis a or b below both apply and lead to the same result but the b analysis is slightly off under b the designation occurred by operation of law in the absence of a valid designation rather than by our selection and then terminated when the partner dissolved under both scenarios we may select a tmp from the remaining limited partners a determine that it is the general_partner with the largest profits interest under m determine that it is impracticable to apply the largest profits interest rule because the general_partner is disqualified under o iv where tmp cannot perform the functions of a tax_matters_partner for any reason then apply p ii and q b determine it to be a tmp under the largest profits interest rule m determine the tmp selection as immediately terminated under m determine it has no profits interest also under m reapply the largest profits interest rule determine that it is impracticable to apply the largest profits interest rule under o where each general_partner has no profits interest in the partnership then apply a - p and q section b doesn't limit our ability to select a non-us person as tmp only the taxpayer's ability right correct if not in the case at hand b wouldn't limit our ability to select the tmp since the only existing partner is a non-us person right the general_partner dissolved and the limited_partner relinquished his citizenship and moved out of the country
